            Case 1:20-cv-02096-VEC Document 15 Filed 08/28/20 Page 1 of 6
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 08/28/2020
--------------------------------------------------------------X
                                                              :
CHERISE COX                                                   : Civil Action No.
                                    Plaintiff.                : 1:20-cv-02096
                                                              :
                  -against-                                   : ANSWER AND MOTION
                                                              : TO DISMISS PURSUANT
NEGRIL VILLAGE, INC., MARVA LAYNE,                            : TO F.R.C.P Rule 12
Individually, and CARLTON HAYLE, individually :
                                                              :
                                    Defendants,               :
--------------------------------------------------------------X

        Defendant NEGRIL VILLAGE, INC. (“Defendant Negril” or “Negril”), and Defendants

MARVA LAYNEA and CARLTON HAYLE (“Defendants Layne & Hayle”) hereinafter

“defendants” , by their attorneys CARRION LAW GROUP, P.C., answering the complaining

plaintiff, alleges as follows:

                                 I. ADMISSIONS AND DENIALS

     NATURE OF THE ACTION, PREREQUISITES, JURISDICTION AND VENUE

    1. Defendants admit the allegations in paragraph “1” insofar as it describes the nature of the

action as one brought under the various, federal, state, and local laws pertaining to unlawful

discrimination, however, defendants expressly deny any wrongdoing.

    2. Defendant denies the allegations in paragraph “2,” insomuch that there is no federal

question present, as explained infra.

    3. Defendant admits the allegations in paragraphs “3” and “4”, inasmuch as there is a viable

federal question presented pursuant to 28 U.S.C. §1367.

    4. Defendant lacks sufficient information or knowledge to determine the truth of the

allegations contained in paragraph “5, 6, and 7” but if an admission or denial is needed, defendant

denies each and every allegation in those paragraphs.
         Case 1:20-cv-02096-VEC Document 15 Filed 08/28/20 Page 2 of 6




                                          THE PARTIES

   5. Defendant lacks sufficient information or knowledge to determine the truth of the

allegations contained in paragraph “8 and 12.”

   6. Defendant admits the allegations contained in paragraphs “9, 10, 11 and 13.”

                                   FACTUAL ALLEGATIONS

   7. Defendant denies the allegations contained in paragraphs “14, 21-26, 31-45, and 48-50”

   8. Defendant lacks sufficient information or knowledge to determine the truth of the

       allegations contained in paragraphs “27-30” and “46-47” but if an admission or denial is

       needed, defendant denies each and every allegation in those paragraphs.

   9. Defendant admits the allegations in paragraphs “15 and 16.”

                      AS AND FOR THE FIRST CAUSE OF ACTION
                    (Violations of Title VII of the Civil Rights Act of 1964)

   10. Defendant repeats and reiterates every response made herein in paragraphs “1-9.”

   11. Defendants respectfully move for an Order, pursuant to Fed. R. Civ. P. 12(b)(6), dismissing

       Plaintiff’s Complaint, in part, for failure to state a claim upon which relief can be granted.

       Plaintiff commenced this action charging Defendants with various unlawful discriminatory

       acts based on Plaintiff’s sex/gender, in violation of Title VII of the Civil Rights Act of 1964,

       42 U.S.C. § 2000-e et seq. (“Title VII”), the New York State Human Rights Law, N.Y.

       Exec. Law § 296, and the New York City Human Rights Law (“NYCHRL”), New York

       City, N.Y., Code § 8-107.

   12. Specifically, Plaintiff has failed to allege that Defendants Negril, Layne and Hayle have

       violated any federal statute. In fact, Plaintiff alleges in their first cause of action that

       Defendants CARLOS and URBAN OUTFITTERS have engaged in conduct prohibited by
      Case 1:20-cv-02096-VEC Document 15 Filed 08/28/20 Page 3 of 6




   federal law. As such, there is no federal claim against the named defendants herein that can

   be heard in federal court.

                 AS AND FOR THE SECOND CAUSE OF ACTION
                                (Retaliation under Title VII)

13. Defendant repeats and reiterates every response made herein in paragraphs “1-12.”

14. Defendants respectfully move for an Order, pursuant to Fed. R. Civ. P. 12(b)(6), dismissing

   Plaintiff’s Complaint, in part, for failure to state a claim upon which relief can be granted.

   Plaintiff commenced this action charging Defendants with various unlawful discriminatory

   acts based on Plaintiff’s sex/gender, in violation of Title VII of the Civil Rights Act of 1964,

   42 U.S.C. § 2000-e et seq. (“Title VII”), the New York State Human Rights Law, N.Y.

   Exec. Law § 296, and the New York City Human Rights Law (“NYCHRL”), New York

   City, N.Y., Code § 8-107.

15. Specifically, Plaintiff has failed to allege that Defendants Negril, Layne and Hayle have

   violated any federal statute. In fact, Plaintiff alleges in their second cause of action that

   Defendant CARLOS has engaged in conduct prohibited by federal law. As such, there is no

   federal claim against the named defendants herein that can be heard in federal court.

                   AS AND FOR THE THIRD CAUSE OF ACTION
                     (Discrimination under NY State Executive Law)

16. Defendant repeats and reiterates every response made herein in paragraphs “1-15.”

17. In consideration of the aforementioned in response to Plaintiff’s first and second causes of

   action, without a federal question, this court lacks ancillary or supplemental jurisdiction

   pursuant to 28 U.S.C. §1367.

18. As a result, any remaining claims, if any, fall under the providence of the courts of the State

   of New York.
       Case 1:20-cv-02096-VEC Document 15 Filed 08/28/20 Page 4 of 6




                   II. AFFIRMATIVE DEFENSES AND DEFENSES

                AS AND FOR THE FIRST AFFIRMATIVE DEFENSE
  (Failure to state a claim upon which relief can be granted - F.R.C.P. Rule 12(b)(6))

 19. Defendant repeats and reiterates every response made herein in paragraphs “1-18.”

 20. Defendant alleges that Plaintiff has not set forth a cognizable cause of action under federal

    law for which relief can be granted in this court.

 21. Specifically, Plaintiff has failed to allege that Defendants Negril, Layne and Hayle have

    violated any federal statute. In fact, Plaintiff alleges in their first cause of action that

    Defendants CARLOS and URBAN OUTFITTERS have engaged in conduct prohibited by

    federal law. And in their second cause of action that Defendant CARLOS engaged in

    prohibited conduct. As such, there is no federal claim against the named defendants herein

    that can be heard in federal court.



              AS AND FOR THE SECOND AFFIRMATIVE DEFENSE
(Lack of subject matter jurisdiction/supplemental jurisdiction - F.R.C.P. Rule 12(b)(2))

 22. Defendant repeats and reiterates every response made herein in paragraphs “1-21.”

 23. In consideration of Defendant’s Affirmative Defenses, I, without a federal question, this

    court lacks ancillary or supplemental jurisdiction pursuant to 28 U.S.C. §1367.

 24. As a result, any remaining claims, if any, fall under the providence of the courts of the State

    of New York.


                AS AND FOR THE THIRD AFFIRMATIVE DEFENSE
              (No willful violation of Title VII or NY State and Local Law)

 25. Defendant repeats and reiterates every response made herein in paragraphs “1-24.”
         Case 1:20-cv-02096-VEC Document 15 Filed 08/28/20 Page 5 of 6




   26. If it is determined that a violation of Title VII or NYS or Local Law occurred, such

       violations were not willful, outrageous, or even with the knowledge of defendants.

                 AS AND FOR THE FOURTH AFFIRMATIVE DEFENSE
                  (Good-faith effort to comply with Federal and State Law)

   27. Defendant repeats and reiterates every response made herein in paragraphs “1-26.”

   28. At all times, Defendant has made good-faith efforts to comply with Federal, State, and

       Local Law. Plaintiff has not established or sufficiently pleaded any facts suggesting bad-

       faith or willful violations of law.

                   AS AND FOR THE FIFTH AFFIRMATIVE DEFENSE
                   (Heightened pleading standard – F.R.C.P. Rule 8(a)(2))

   29. Defendant repeats and reiterates every response made herein in paragraphs “1-28.”

   30. Plaintiff has not pleaded facts sufficient to state a claim that is plausible on its face. In

       accordance with the United States Supreme Court’s opinion in Ashcroft v. Iqbal, 556 U.S.

       662 (2009), “Threadbare recitals of the elements of a cause of action, supported by mere

       conclusory statements, do not suffice”. Id., at 555.

   31. Plaintiff has pleaded only the most barebones elements required to make out a claim and

       masked conclusory statements of law as actual fact.

   32. As such, Plaintiff’s complaint cannot be sustained as a matter of law and must be dismissed.



WHEREFORE, Defendant respectfully requests that Plaintiff’s complaint be dismissed for the

reasons set forth above and judgment be entered:

   a. Denying Plaintiff’s complaint in its entirety, with prejudice;

   b. Awarding Defendant reasonable attorney’s fees and costs connected to defending this

       action;
               Case 1:20-cv-02096-VEC Document 15 Filed 08/28/20 Page 6 of 6




         c. Allowing the submission of memoranda of law in support of Defendant’s motion to dismiss

             pursuant to Rule 12, if this court decides that Plaintiff’s complaint will stand at this stage

             of litigation;

         d. Allowing the impleader of a third-party defendant pursuant to Rule 14;

         e. Awarding such other and further relief as this court deems just and proper.



     Dated: August 7, 2020
            Brooklyn, NY


                                                          Respectfully submitted,



                                                          _____________________________
                                                          Christopher A. Carrion, Esq. (CC5279)
                                                          CARRION LAW GROUP, P.C.
                                                          Twenty-Six Court Street, Suite 313
                                                          Brooklyn, NY 11242
                                                          P: 212.271.3046
                                                          F: 212.271.3047
                                                          ccarrion@carrionlegal.com
                                                          Attorneys for the Defendants


Defendants' motion, to the extent it could even be
deemed procedurally proper, is DENIED as moot in
light of Plaintiff's filing of the First Amended
Complaint. No later than September 17, 2020,
Defendants must either answer or move to dismiss
the First Amended Complaint. The Court also
instructs the parties to participate in this District's
mediation program, pursuant to Dkt. 13.


SO ORDERED.


                               08/28/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
